﻿I should like to congratulate Ambassador Shihabi on his election to the most honoured position in our General Assembly - the presidency. At a crucial moment in our Organization's history, his election reflects the confidence that Member States have in his ability to lead us effectively in a session faced with many perplexing choices and difficulties.
It is my pleasure to take this opportunity to welcome the Republic of Korea and the Democratic People's Republic of Korea into the family of the United Nations. The membership of the two Koreas in the United Nations does not preclude their efforts for peaceful reunification. Indeed, we hope that the entry of the two Koreas into the United Nations will herald a further easing of tensions on the Korean peninsula.
I am also pleased to welcome the Federated States of Micronesia and the Republic of the Marshall Islands as United Nations Members. As an island country, Singapore is happy to see more island countries becoming Members of the United Nations. I also welcome the entry into the United Nations of the three Baltic States - Lithuania, Estonia and Latvia - whose independence and sovereignty have now been recognised by the Soviet Union and many members of the international community, including Singapore.
This forty-sixth session of the General Assembly is being held at a time of renewed faith in the United Nations and its role in the world. Treed from the constraints of the cold war, the United Nations responded with unprecedented speed to the Iraqi invasion of Kuwait. The action in the Gulf became possible because the permanent members of the Security Council cooperated in a matter of peace and security in the way originally foreseen when the United Nations was founded. This fundamental objective of the United Nations was realised through the sustained cooperation and increased commonality of interests of the major Powers. The role of the United Nations in the Gulf war has given new hope to the smaller countries of the world like Singapore. He now have more confidence that this is a world in which nations can be secure because of the capacity of the United Nations to guarantee their security through collective measures. This is an important element in a new world order.
The United Nations emerged from the Gulf crisis strengthened and revitalized. Simultaneously with the changes in the world political order, it is being gradually transformed. In such a period of unprecedented changes in the world, the United Nations is well poised to play an increasingly significant role. Already, it can be congratulated on its role in resolving some long-standing regional conflicts, such as the Iran-Iraq War, the conflict concerning Namibia, and the civil wars in Angola and Cambodia.
As a South-East Asian country, Singapore is especially pleased to note the progress towards a comprehensive settlement in Cambodia. This was possible because of the outstanding support given by the international community since 1978; the perseverance of the two co-Chairmen of the Paris Conference on Cambodia - Indonesia and France; and the cooperation of the Permanent Five and regional and other states, as well as the United Nations Secretary-General and the Secretariat, Including Mr. Rafeeudln Ahmad and his staff. Singapore would also like to express its appreciation to the President of the International Conference on Kampuchaa, the Federal Minister for Foreign Affairs of Austria, Mr. Alois Mock, and his distinguished predecessors. Ha also extend our thanks to the Ambassador of Senegal, Mrs. Absa Claude Diallo, and her predecessor for chairing the Ad Hoc Committee of the Conference.
But our particular appreciation and congratulations must be extended to His Royal Highness Prince Sihanouk and the leaders of the other factions, who, through a series of compromises and cooperation at a number of recant meetings, have made possible a settlement consistent with the Permanent Five framework of August 1990 which will bring peace and national reconciliation to Cambodia. We welcome the presence of the Supreme National Council delegation led by His Royal Highness Prince Sihanouk at this session of the General Assembly. Singapore will cooperate fully with the United Nations and the Supreme National Council to help ensure that the Cambodian people will be able to exercise in free and fair elections its right of self-determination and to live in peace and harmony in an independent Cambodia. Thus, all of us have helped finally to achieve what the Association of South-East Asian Nations has been seeking to accomplish in Cambodia over the past 13 years.
We hope that the present atmosphere prevailing at the United Nations will also provide a window of opportunity to resolve the long-standing disputes and conflicts between the States and peoples of the Middle East. A durable and equitable peace settlement in the Middle Past can only be built on the basis of compromise and reconciliation. We call on both aides to display flexibility and moderation for the sake of peace and the welfare of their peoples. In this context, we welcome and support the efforts to convene a Middle East peace conference based on United Nations resolutions 242 (1967) and 338 (1973). Singapore has always recognised both the right of Israel to live peacefully within secure and recognised borders and the right of the Palestinian people to their own homeland in the occupied territories.
But even as we look to the future with hope, the current political upheaval in the Soviet Union, one of the permanent members of the Security Council, gives us cause for concern. It is difficult to predict how its internal and external policies are going to evolve. Whatever the outcome of the crisis, it seems clear that the Soviet Union will probably be preoccupied with its internal problems for some time to come.
With the end of the cold war and the end of the confrontation between competing ideological blocs, it would be timely for the international community to strengthen its system for peace and security. Whenever international law and the principles of the Charter am violated, resolute action must be taken by the United Nations. The collective action taken by the United Nations to reverse the occupation of Kuwait was a unique case because the violation of basic principles of sovereignty and territorial integrity was so flagrant. It will probably be far more difficult to organize resistance to less clear-cut challenges. The question before the international community is how to make the United Nations wore affective in the post cold-war world.
Singapore firmly ballades that the United Nations must have improved capabilities for anticipating and preventing conflicts. The United Nations needs a batter monitoring apparatus so that conflicts can be contained and resolved peacefully before hostilities begin. Also, while the Secretary-General is already authorised, under Article 99 of the Charter of the United Nations, to bring to the attention of the Security Council "any matter which in his opinion may threaten the maintenance of International peace and security", we agree with the view that the Secretary-General should be given a stronger position and the means to exercise authority. In addition, the possibility of strengthening the enforcement powers of the United Nations could be further explored.
The role of United Nations peace-keeping forces should also be expanded. They should not only deal with monitoring cease-fires and supervising the end of inter-State conflicts, but could also be used to ensure that conflicts are contained before they break out into open warfare. Singapore's support for United Nations peace-keeping operations has been demonstrated by the fact that we contributed military observers and police units to participate in United Nations peace-keeping missions in Namibia in 1969, at the Iraq-Kuwait border at the end of the Gulf War and in Angola earlier this year, and we will, we hope, do so in Western Sahara later this year.
We believe that a system of security must be built on principles of sovereignty and collective security, not on the military might of individual Powers, although the cold war has ended with some countries in a position of unparalleled political and economic Influence. Collective security arrangements by the United Nations, as defined in Chapter VII of the Charter, are, according to sceptics, neither collective nor secure if arranged and dominated by the big Powers, as they will shape the agenda and frame the targets.
While being realistic about the leadership role of the big Powers, there is also a role for the smaller Member States. This would Include input, from the General Assembly on the implementation of United Nations collective-security procedures. In order to play this role responsibly, developing countries, which constitute a majority of General Assembly Members, should be rigorous in upholding standards of international conduct. They should be vigilant against transgressions of the principles of international law.
As we enter a new era of international relations, we feel that the United Nations itself needs to be improved to meet the challenges of the 1990s and beyond. It is time to capitalise on the new spirit of cooperation at the United Nations and re-examine old priorities, the proliferation of agencies and the need for greater coordination among them. The United Nations could be revitalized by streamlining its structure and procedures. In order to inspire confidence and build consensus and support from the majority, the process of United Nations reforms should be transparent and democratic.
In the last forty years, during the cold war and its prevailing East-West tensions, the most difficult and urgent task before the United Nations was the maintenance of international peace and security. While this is still the main objective of the United Nations, we believe that in a changed international environment, the United Nations can make itself the major forum for promoting global economic and social development through greater self-help and North South cooperation.
The most formidable problem before the world community is the widening gulf between rich and poor countries. The peace of rich nations will not last long when the crisis of the global underclass assumes overwhelming proportions. There is no doubt that each country bears the main responsibility for its economic progress, but it is also the responsibility of both developed and developing countries to help poorer countries to help themselves. One means of such help is to provide technical assistance and manpower training in relevant fields of development. Very often it is the shortage of educated and trained manpower, together with rapid population expansion, which slows down economic growth and development in developing countries.
The developed countries can help the developing ones with effective population planning, improved primary health care and, above all, a reinforced and extended multilateral trading system and an open global economy to facilitate trade and investment flows to developing countries. There is now a greater need than ever for multilateral institutions and multilateral cooperation. The world of the 1990s bears little resemblance to the world of 1945, when the United Nations system was set up. Nation States, the basic units of the United Nations system, have less and less control over the external forces that are shaping the future. The United Nations system, for all its shortcomings, is the only available universal system. It has to rise up to the new challenges facing mankind if it is not to become irrelevant.
Apart from the gap between rich and poor, one of the major challenges facing the International community and one that requires a multilateral approach is the environment. The environment is our common heritage. Environmental degradation and the depletion of the ozone layer endanger all mankind. The United Nations is best placed to coordinate efforts and to tackle urgent environmental issues, which are complex, multifaceted and related to issues of development.
The other problem that requires a global approach is the drug problem. The drug trade can survive only if the forces of supply and demand are at work. The problem has to be tackled multilaterally, at the sources of production and in the countries that are the major markets for drug suppliers.
The global community has a stake in the success of the United Nations. Singapore will play its part in ensuring that the common aspirations of mankind, as enshrined in the United Nations Charter, are realised.
